Citation Nr: 0901030	
Decision Date: 01/09/09    Archive Date: 01/14/09

DOCKET NO.  08-03 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for headaches.

4.  Entitlement to service connection for a bilateral foot 
disorder

5.  Entitlement to service connection for a bilateral knee 
disability.

6.  Entitlement to service connection for vision problems.

7.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Brooks McDaniel, Agent


WITNESS AT HEARING ON APPEAL

Appellant and C.P.


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1979 to June 
1992.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2007 decision rendered by the Roanoke, 
Virginia Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied service connection for various 
disorders, including those on appeal; but also exhaustion, a 
respiratory condition, trouble swallowing, trouble sleeping 
and urine/kidney conditions.

In his August 2007 notice of disagreement, the veteran 
withdrew his claims for entitlement to service connection for 
exhaustion, a respiratory condition, trouble swallowing, 
trouble sleeping and urine/kidney conditions.  Therefore, 
those issues are not presently before the Board.

The veteran testified before the undersigned at a 
videoconference hearing in May 2008.  A transcript of the 
hearing is of record.  

In August 2008, VA received additional evidence in support of 
the veteran's appeal.  This evidence was not previously 
considered by the agency of original jurisdiction (AOJ) in 
regard to the claims on appeal; but the veteran's 
representative has submitted a waiver of AOJ consideration.  
See 38 C.F.R. § 20.1304 (2008).

The issue of entitlement to service connection for bilateral 
hearing loss is remanded to the Appeals Management Center 
(AMC), in Washington, DC. VA will notify the veteran if 
further action is required on his part.


FINDINGS OF FACT

1.  A low back disorder has been related to active duty 
service by medical evidence.

2.  Current headaches are not etiologically related to active 
duty service.

3.  There is no medical evidence of a current bilateral foot 
disability related to a complaint of painful arches.

4.  The veteran does not have a current diagnosed bilateral 
knee disability.

5.  The veteran does not have a current diagnosed vision 
problem.

6.  The veteran did not engage in combat with the enemy; and 
there is no diagnosis of PTSD based upon verified stressors.


CONCLUSIONS OF LAW

1.  A low back disability was incurred during active service.  
1110, 1112, 1131, 1137, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.303 (2008).

2.  A headache disorder was neither incurred in nor 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.

3.  A bilateral foot disorder was not incurred nor aggravated 
by in active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303.

4.  A bilateral knee disability was neither incurred in nor 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.

5.  A chronic vision disorder was neither incurred in nor 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.

6.  PTSD was not incurred in nor aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303, 
3.304(f), 4.125a.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Duties to Notify

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  38 C.F.R. § 
3.159(b) (2008).  VA must provide such notice to a claimant 
prior to an initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (AOJ).  See 
Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was amended to eliminate the requirement that VA 
request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23,353 (Apr. 30, 2008).  

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).  

Any notice error will be presumed prejudicial unless VA can 
show that the error did not affect the essential fairness of 
the adjudication and persuade the Court that the purpose of 
the notice was not frustrated, for example by demonstrating 
"(1) that any defect was cured by actual knowledge on the 
part of the claimant, (2) that a reasonable person could be 
expected to understand from the notice what was needed, or 
(3) that a benefit could not have been awarded as a matter of 
law." Sanders v. Nicholson, 487 F.3d 881, 888-9 (Fed. Cir. 
2007), George-Harvey v. Nicholson, 21 Vet. App. 334, 339 
(2007).

VA provided VCAA required notice in correspondence sent to 
the veteran in September 2006.  This letter notified the 
veteran of VA's responsibilities in obtaining information to 
assist the veteran in completing his claim, and identified 
the veteran's duties in obtaining information and evidence to 
substantiate his claim.  This letter also provided notice of 
the type of evidence necessary to establish a disability 
rating or effective date for the claimed disabilities under 
consideration, pursuant to the recent holding in the Dingess 
decision.  



Duties to Assist

VA has also made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his service 
connection claims.  38 U.S.C.A. § 5103A (West 2002).  The 
information and evidence associated with the claims file 
consist of the veteran's partial service treatment records 
and VA and private medical treatment records.  The veteran 
was also afforded VA examinations in connection with his 
claims.

Only a copy of the veteran's physical examination upon 
entrance into service is included in the service treatment 
records.  Missing service medical records do not create a 
heightened benefit of the doubt, but only a heightened duty 
on the part of VA to consider the applicability of the 
benefit of the doubt, to assist the claimant in developing 
the claim, and to explain its decision.  See Cromer v. 
Nicholson, 19 Vet App 215 (2005); see also Russo v. Brown, 9 
Vet. App. 46, 51 (1996).  Where service medical records are 
missing, VA also has a duty to search alternate sources of 
service records.  Washington v. Nicholson, 19 Vet. App. 362 
(2005).  

In 1995, in connection with an earlier claim, the Service 
Medical Records Center in St. Louis indicated that only 
dental records were available.  The RO contacted the National 
Personnel Records Center (NPRC) to obtain the missing 
records, but was unsuccessful.  The veteran was informed in 
July 1995 correspondence that his service medical records 
were unavailable.  In connection with the instant appeal, an 
August 2006 letter from the RO advised the veteran that it 
had been unable to obtain the missing portion of his service 
treatment records, and asked him to submit any military 
records in his possession.

Prior Decisions

In an October 1995 decision, the RO denied service connection 
for a back disorder and left ear hearing loss.  The RO 
determined that the claims were not well grounded.  The 
veteran was informed of the decision and of his appellate 
rights on October 31, 1995.  He did not submit a notice of 
disagreement within one year and the decision became final.  
38 U.S.C.A. § 7105(c) (West 2002).

Ordinarily, new and material evidence would be required to 
reopen these claims.  38 U.S.C.A. § 5108 (West 2002).  Under 
the provisions of 38 C.F.R. § 3.156(c), however, when VA 
receives relevant service department records that existed at 
the time of a prior final decision, VA will reconsider the 
prior decision without the need for new and material 
evidence.

Evidence added to the record since the 1995 decision includes 
service medical and personnel records.  These are relevant to 
the claims for service connection for a back disability and 
hearing loss.  The Board will therefore review these claims 
on a de novo basis. 

Service Connection
 
Legal Criteria

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. Shedden, 381 F.3d 1163 
(Fed. Cir. 2004); see Caluza, 7 Vet. App. 498 (1995), aff'd 
(per curiam); 78 F.3d 604 (Fed.Cir.1996) (table); 38 C.F.R. § 
3.303.

For the showing of chronic disease in service, there are 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  Continuity of symptomatology is required only where 
the condition noted during service is not, in fact, shown to 
be chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Lay 
persons are not competent to opine as to medical etiology or 
render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494- 
95 (lay person may provide eyewitness account of medical 
symptoms)).  

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, 32 (4th ed.) (1994) (DSM IV)); a link, established 
by medical evidence, between current symptoms and an in- 
service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  If the 
evidence establishes that the veteran was a prisoner-of-war 
under the provisions of § 3.1(y) of this part and the claimed 
stressor is related to that prisoner-of-war experience, in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  This rule was 
subsequently codified at 38 C.F.R. § 3.304(f).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

Analysis

Back

The veteran contends that he incurred a back disorder as a 
result of active duty service.  

The service medical records are largely unavailable and show 
no evidence of an acute injury, chronic disease, clinical 
treatment, or subjective complaints related to the back.  The 
veteran separated from service in June 1992; a separation 
examination is not of record.  

While there is no evidence of post-service treatment of a 
back disorder in the years immediately years after service, 
the veteran did file a claim of service connection for a low 
back disability within a relatively close time frame, March 
1995.  A VA examination in connection with that claim 
resulted in a diagnosis of mechanical low back strain.  X-
rays showed bone spurs in the lumbar spine.  The examiner did 
not opine as to the etiology of the back disorder.  

The veteran was next examined at a VA examination in May 
2007, where he reported that he fell on some ice during 
active service, and was diagnosed with bone spur in his back 
at that time.  He denied any limited duties or physical 
profile as a result of his injury.  X-rays of the back 
revealed degenerative spurring, especially at the last three 
vertebral bodies.  The diagnosis was degenerative disc 
disease of the lumbar spine.  The examination report 
indicated that the back disorder began during military 
service.

The veteran testified at a May 2008 hearing, where he 
reported that he was treated in service following an injury 
to his back problems, and diagnosed with bone spurs at that 
time.  He essentially said that he had experienced back pain 
ever since.  

A current low back disability is established from the 
findings at two VA examinations.  The veteran's testimony can 
be interpreted as reporting a continuity of low back 
symptomatology from the time of the in-service injury until 
now.  Despite the lack of documentation of the claimed in-
service back injury (due to the absence of the veteran's 
service medical records), the Board does not find the 
veteran's testimony to be credible.  In this regard, the 
Board notes that service connection for a back disorder was 
initially claimed within three years of leaving service.  The 
veteran has also been consistent in the report of his back 
injury and service personnel records confirm that he was 
stationed in Iceland for a period of time.

In addition, the May 2007 VA examiner indicated that the 
veteran's back disorder began during active duty service.  
Thus, there is a positive medical opinion of a causal link 
between service and the current disorder.  There is no other 
medical opinion on record to refute that finding.  Therefore, 
resolving all doubt in the veteran's favor, service 
connection for a low back disability is granted.

Headaches

The veteran contends that he incurred a headache disorder as 
a result of active duty service.  

The available service medical records only include a report 
from the July 1979 entrance examination, which does not 
mention headaches.  There is no evidence of post-service 
treatment or subjective complaints of a headache disorder in 
the years immediately following separation from service.  The 
veteran underwent a VA March 1995 but did not report the 
presence of headaches at such time.  The veteran first 
reported a chronic headache disorder when he filed the 
instant claim in May 2006.  

At a May 2007 VA medical examination, the veteran stated his 
headaches were caused by frequent flying in the military.  He 
denied any acute head injury, or treatment while in service.  
The diagnosis was "subjective complaint of headache, 
probably tension type, clinically unremarkable examination."  
The examination report indicated that this disorder began 
during military service.  

At a May 2008 hearing, the veteran testified that headaches 
first manifested after separation from service but he 
believed that they were related to service.

Turning to the elements needed to establish service 
connection, a current disability of tension headaches has 
been established.  There is no evidence of this disorder 
during active service, though, and the veteran acknowledges 
as much.  The Board is aware that a VA examiner has indicated 
that the veteran's current headache disorder began in active 
service; however, this statement is contrary to the veteran's 
own testimony and is unsupported by any evidence in the 
record.  The Board finds this opinion is of no probative 
value.  Boggs v. West, 11 Vet. App. 334, 345 (1998); Reonal 
v. Brown, 5 Vet. App. 458, 460-61 (1993) (finding that 
presumption of credibility did not arise because physician's 
opinion was based upon "an inaccurate factual premise" and 
thus had "no probative value").

In this regard, the examiner did not provide any rationale 
for his opinion.  In addition, by the veteran's own 
testimony, his chronic headaches began after leaving military 
service-contrary to the VA examiner's statement that they 
began during service.  Thus, the examiner's opinion appears 
to have been based on an inaccurate history.  A bare 
conclusion, even one reached by a medical professional, is 
not probative without a factual predicate in the record.  
Miller v. West, 11 Vet. App. 345, 348 (1998) (medical 
opinions must be supported by clinical findings in the record 
and conclusions of medical professionals which are not 
accompanied by a factual predicate in the record are not 
probative medical opinions).  As there is no factual 
predicate in the record for the VA examiner's opinion, it is 
not considered probative evidence.

There is no evidence of a headache disorder for more than 15 
years after the veteran's discharge from service.  This 
absence of treatment or complaint of headaches weighs heavily 
against his claim.  See Maxson v. West, 12 Vet. App. 453 
(1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (incurrence of 
a disorder or disease during service may be rebutted by 
absence of medical treatment for, or related complaints 
about, the claimed condition for a prolonged period after 
service).  As all of the criteria for successfully 
establishing claims for service connection have not been met, 
service connection for a headache disorder is denied.  

Bilateral feet, knees, and vision disorders 

The veteran contends that he incurred a bilateral foot, 
bilateral knee, and vision disorders as a result of active 
duty service. 

There is no record of an acute injury, clinical treatment, or 
subjective complaint of bilateral foot, knee or eye problems 
in service, as only the March 1979 induction examination 
report is available.  As it pertains to the eyes, the 1979 
report shows distant vision was 20/25 in the right eye and 
20/20 in the left.  Near vision was J-1 in the right eye and 
J-2 in the left.  The veteran failed the depth perception 
test with vision uncorrected.  The veteran separated from 
service in June 1992; a separation examination is not of 
record.  

There is no evidence of post-service clinical treatment or 
subjective complaints of a bilateral foot, knee or vision 
disorder in the immediately after service.  At a March 1995 
VA examination for unrelated disorders, the veteran 
complained of stiff feet.  The physical evaluation showed a 
normal range of motion in the feet, with slight sagging of 
the arches.  X-rays showed only mild hammertoe deformities of 
the 2nd though 5th toes, bilaterally; and mild degenerative 
arthritic changes of the first metatarsal phalangeal joints 
bilaterally.  The examiner's diagnosis was clinically normal 
examination of the feet, with some stiffness.  The veteran 
did not report any difficulties with his knees or his vision.  
VA outpatient treatment records show no complaint of knee or 
vision problems or diagnoses for the same.  

At a VA examination in May 2007, the veteran reported he did 
a lot of walking during service.  He denied any acute injury 
or prior treatment of his feet or knees.  His current 
complaint was painful arches and knees.  A physical 
examination of the feet, however, revealed no abnormal 
findings, other than mild bunions of the right and left 
hallux.  There was no evidence of flatfoot.  The examiner 
stated that there was no functional impairment in either 
foot.  Physical examination of the knees showed full range of 
motion, without pain, and no instability or patellar 
abnormalities.  The examiner stated that there were no 
objective findings or functional impairment in the bilateral 
knees.  The visual acuity examination revealed normal 
reaction of bilateral pupils to light; normal visual field 
assessment, bilaterally.  There was no other abnormality of 
the fundus, lids, eyebrows, and conjunctivae.  

At the May 2008 hearing, the veteran testified that his foot 
and knee problems may have been related to recreational 
activities in service, although he never received treatment 
in service.  He essentially alleged that he has experienced 
foot and knee pain since service.  He further testified that 
he believed exposure to the bright sun caused his vision 
problems.  

The veteran's testimony can be interpreted as reporting a 
continuity of symptomatology (pain) from service until the 
present.  He is competent to report that he experienced 
symptoms of pain in his feet, knees, and eyes in service, as 
this is something that is clearly capable of lay observation.  
He is also competent to report current symptomatology, which 
in this case is pain.  Nonetheless, service connection 
requires competent evidence showing the existence of a 
present disability.  Shedden, 381 F.3d at 1163, 1167; see 
also Caluza, 7 Vet. App. at 498.  Here, there is no evidence 
of a bilateral foot, bilateral knee, or eye condition- either 
in service or at present.  

The clinical findings from VA examinations in 1995 and 2007 
show that the veteran has clinically normal feet.  At the 
most recent VA examination, the veteran explained that his 
current "disability" is painful arches; however, there are 
no clinical findings of an underlying disability such as flat 
feet or pes planus.  The May 2007 examination also revealed 
no current objective findings or functional impairment in the 
bilateral feet knees or in the veteran's eyes (vision).  
Thus, the veteran's claimed disabilities amount to no more 
than subjective complaints of pain.  There is no medical 
opinion or evidence to refute the VA examiners' findings.

The Board notes that pain, without a diagnosed or 
identifiable underlying malady or condition, does not 
constitute a "disability" for which service connection may 
be granted.  Sanchez-Benitez v. West, 13 Vet App 282 (1999); 
aff'd Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 
2001).  Absent proof of the existence of the disabilities 
being claimed, there can be no valid claim for service 
connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Degmitech v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); 
Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  Accordingly, the Board 
must conclude that the preponderance of the evidence is 
against these claims.

PTSD

The veteran contends that he developed PTSD as a result of 
stressful events during active service, which include:

1) Being exposed to various unknown agents while 
traveling to various test sites where various top secret 
government projects were conducted;

2) Seeing conditions in the local animal and plant 
wildlife, such as "sickly-looking" animals with loss 
of hair and other deformities; and dead animals 
(associated with exposure to various top secret 
government projects, such as animal and biological 
testing and atomic explosion tests);

3) Having to travel across active bomb sites without the 
knowledge of local air traffic controllers; 

4) Seeing the wreckage from a recent plane crash while 
traveling through an active bomb site range; and

5) Mistreatment by his superior officers.

The only service medical records available are of the 
veteran's 1979 entrance examination.  He was not shown to 
have had any psychiatric difficulties at that time.  He also 
denied having been treated for PTSD or other psychiatric 
problems in service.  The veteran's DD 214 shows a military 
occupational specialty (MOS) of 70270, Information Management 
Tech.  These records are negative for any awards or 
decorations indicative of combat.   

Post-service medical evidence includes March 2007 VA 
outpatient treatment records.  These records show that the 
veteran sought treatment for PTSD and polysubstance abuse.  
He reported being under a lot of stress from his family 
regarding his drug and alcohol use.  He endorsed feelings of 
anxiety.  He was thereafter referred to a substance abuse 
program.

The veteran was evaluated for PTSD at a May 2007 VA 
examination.  His claims file and medical records were 
reviewed.  During the examination, the veteran denied 
substance abuse, disciplinary problems, or psychiatric 
treatment in service.  He reported that he was often station 
in "Area 51."  His main complaint was work-related stress 
due his belief that he was mistreated by superior officers 
and blamed for things he did not do.  The veteran also 
reported worries over possible exposure to nuclear fallout, 
and seeing "sickly coyotes' out in Area 51.

The examiner noted that overall the veteran did not report 
any truly traumatic stressors that would meet the PTSD 
stressor criteria.  It was further noted that the veteran had 
a significant [post-service] history of polysubstance 
dependence.  [A test screen during the examination was 
positive for cocaine.]  The veteran only reported some 
ordinary work stress or interpersonal conflict during his 
military time.  

The examiner also noted that two month prior, the veteran 
denied any nightmares or flashbacks.  He now, however, 
claimed that since talking about his experiences with a VA 
emergency room doctor, he had been having nightmares of his 
perceived mistreatment in service.  He also reported frequent 
memories of such mistreatment, but the examiner noted that 
since the stress itself was not traumatic, it did not meet 
PTSD criteria.  The veteran did not otherwise indicate any 
specific cues, triggers, or reminders of the trauma that 
greatly distressed him.  He also he did not describe any 
avoidance behavior, excessive anger or irritability, 
hyperstartle response or hypervigilance, though he did 
complain of poor concentration.  

Based on the findings, the examiner's diagnosis was 
polysubstance dependence.  The examiner commented that the 
veteran did not meet the stressor or symptom criteria for 
PTSD.  Rather, he appeared to have a problem with drug and 
alcohol addiction.  Due to the addiction, associated lack of 
employment, and family stress, the veteran had some feelings 
of low moods at times, as well as some mild anxiety, that did 
not seem to constitute a mental disorder.

In support of his claim, the veteran provided an internet 
article entitled, "Dreamland: Fifty Years of Secret Flight 
Testing in Nevada."  He highlighted several paragraphs which 
purportedly served to corroborate his claimed stressor 
events.  The article did not discuss animal or human testing, 
nuclear fallout or atomic bomb testing.  It did discuss 
declassified activities surrounding development and testing 
of domestic and foreign aircraft technology, particularly 
stealth aircraft.  There was no specific reference to the 
veteran and his involvement with any activities in Area 51.

Additional post-service VA outpatient treatment records 
include a November 2007 VA substance abuse liaison team 
(SALT) evaluation record.  That record showed the veteran 
expressed concerns related to his time in the military.  He 
reported that he worked in Area 51 and while there he saw 
several disturbing things, including deformed animals, human 
remains, and "deteriorating" people.  He also expressed 
some concern over "exposure."  He was also bothered by the 
experience of having driven over a bomb range.  The 
evaluating physician provided an AXIS I diagnosis of 
polysubstance abuse and substance-induced mood disorder.  A 
June 2008 SALT discharge note reflects initial diagnoses of: 
substance abuse in remission; anxiety disorder, not otherwise 
specified; and rule out PTSD.  After follow-up tests, the 
notes indicated "a diagnosis of PTSD [was] suggested."  

A July 2008 VA mental health clinical follow-up note shows 
that the veteran reported having worked in a close classified 
area of atomic experimental weapons in the deserts of Arizona 
and Nevada.  He claimed to have seen the effect of atomic 
explosions in different parts of the deserts, including its 
effects on already dead animals, trees, and other objects.  
The veteran reported that he was not allowed to speak openly 
about these events and that his mood problems and level of 
functioning was related to this exposure.  The psychiatry 
intern provided an AXIS I diagnosis of rule out depression, 
NOS; AXIS II diagnosis of rule out PTSD; AXIS III diagnosis 
of rule out continuous substance abuse, mainly alcoholism.  
The veteran's case was discussed with the referring 
psychiatrist and it was determined that given the unusual 
nature of the veteran's description of his military service, 
close scrutiny of his DD 214 and other service medical and 
personnel records were warranted prior to ruling out PTSD.

There is no current clinical diagnosis of PTSD.  The VA 
examiner who reviewed the veteran's claims file and conducted 
a PTSD examination in May 2007 opined that the veteran did 
not meet either the stressor criteria or the symptom criteria 
for a diagnosis of PTSD.  While the veteran and his 
representative argue that service connection is warranted 
based on the more recent VA outpatient treatment records 
which include findings of "rule-out" PTSD; these findings 
merely show that the possibility of PTSD was being 
entertained pending a review of the veteran's DD 214 and 
service records.  The VA examiner did review those documents, 
and concluded that a diagnosis of PTSD was not warranted.  
Because the examiner conducted the review recommended by the 
outpatient treatment providers, and provided a definitive 
opinion (unlike the outpatient providers) the examiner's 
opinion is more probative.  

Because the most probative evidence is against a finding of 
current PTSD, the weight of the evidence is against the 
claim.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304(f).  
The Board has considered the applicability of the benefit-of-
the-doubt doctrine.  However as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
applicable in this appeal.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. at 55-57 (1990).  









							(CONTINUED ON NEXT PAGE)
ORDER

Service connection for a back disorder is granted.

Service connection for headaches is denied.

Service connection for a bilateral foot disorder is denied.

Service connection for a bilateral knee disability is denied.

Service connection for a vision disorder is denied.

Service connection for PTSD is denied.


REMAND

The veteran's examination for entrance into service shows 
that he had hearing loss in both ears as defined by VA.  38 
C.F.R. § 3.385 (2008).  The presumption of soundness is not 
for application, and the question is whether the pre-existing 
disability was aggravated in service.  On VA examination in 
May 2007, the examiner found that the veteran's current 
hearing loss was worse than at service entrance, but that 
because there were no service treatment records, it was not 
possible to determine whether the pre-existing disability was 
aggravated in service.

The examiner did not discuss the results of a March 1995, VA 
examination, which also showed worse hearing loss than was 
shown on the service entrance examination.  This examination 
showed deterioration in hearing much closer to the time of 
the veteran's service.  VA regulations provide that where 
"diagnosis is not supported by the findings on the 
examination report or if the report does not contain 
sufficient detail, it is incumbent upon the rating board to 
return the report as inadequate for evaluation purposes." 38 
C.F.R. §§ 4.2, 19.9 (1996). Where the Board makes a decision 
based on an examination report which does not contain 
sufficient detail, remand is required "for compliance with 
the duty to assist by conducting a thorough and 
contemporaneous medical examination.'"  Goss v. Brown, 9 
Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet.App. 563, 
569 (1993)

Accordingly, this case is remanded for the following:

The examiner who provided the May 2007, 
audiology examination should be asked to 
review the claims folder, including the 
March 1995, VA audiology examination.  
The examiner should note review of the 
claims folder, and provide an opinion as 
to whether it is at least as likely as 
not (50 percent possibility or more) that 
the veteran's pre-existing hearing loss 
was aggravated (permanently worsened) in 
service.  The examiner should provide a 
rationale for the opinion.

If the examiner is unavailable, the 
veteran should be afforded a new 
audiology examination in order to obtain 
the necessary opinion.

The examiner is advised that the Court 
has held that a medical opinion cannot be 
based solely on the absence of service 
medical records and must take into 
account the history reported by the 
veteran.

2.  If the benefit sought on appeal 
remains denied, the agency of original 
jurisdiction should issue a supplemental 
statement of the case, before returning 
the appeal to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


